DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3 and 7-19 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jan. 4, 2021 has not been entered and made of record, because the proposed amendment is indefinite.  Please see the following for detailed analysis.

Response to Arguments
Applicant's arguments dated Jan. 4, 2021 have been fully considered, but they are not persuasive.  
Claim 1 has been proposed to be amended to further recite the limitation “a first pressure control unit and a second pressure control unit that independently, control the pressure output”.  
Applicant argues (Remarks, p. 7)
Applicant respectfully asserts that Dadgar fails to disclose, teach, or even suggest first and second pressure control units with the first pressure control unit connected to a first pressure source and the second pressure control unit connected to a second pressure source as now claimed in independent claim 1.

Examiner respectfully disagrees.  First, the proposed amendment lacks an antecedent basis regarding the limitation “the pressure control unit” in line 20, because this limitation fails to clearly refer to which “pressure control unit” it refers to between the “first pressure control unit” and the “second pressure control unit”.  Thus, this proposed amendment is indefinite and cannot be entered.  In view of the non-entry of the proposed amendment to the claims, Applicant's arguments Mellors et al. (US 2016/0334363 A1) and DeJohn et al. (US 2020/0276582 A1) may teach the limitations of the proposed amendment.  Please see the attached interview summary for detailed analysis.
Accordingly, claim 1 is not allowable.
Claims 2-3 and 7-19 directly or indirectly depend from claim 1, and are not allowable at least for the same reason above.
Examiner maintains his decision, and provides succinct explanation as described above. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Jan. 27, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        
***